 334DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Bunker Hill CompanyandLocal Union 7854,United Steelworkers of America,AFL-CIO, Peti-tioner.Case 19-AC-7June 7, 1972DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn August 27, 1971, the Regional Director forRegion 19 issued a Decision and Order in the above-entitled proceeding, amending a previously issuedcertification by substituting the name of the Petition-er for that of Northwest Metal Workers Union,Independent. Thereafter, in accordance with Section102.67of the National Labor Relations Board'sRules and Regulations and Statements of Procedure,Series 8, as amended, the Intervenor' filed a timelyrequest for review of the Regional Director's Deci-sion contending that the Regional Director erred ingranting the requested amendment. Petitioner filed abrief in opposition to the request for review.By telegraphic order dated December 14, 1971, theNational Labor Relations Board granted the Interve-nor's request for review. Subsequently, the Interve-nor and Petitioner filed briefs on review.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issues under review,including the briefs, andmakes the followingfindings:NorthwestMetalWorkers Union, Independent,hereinafter referred to as the Independent, represent-ed a unit of the Employer's production and mainte-nance employees beginning in 1960, when it was firstcertified after a Board-conducted election.The Employer and the Independent have enteredintoa series of collective-bargaining agreementssince that time. The current agreement is a 3-yearcontract effective from November 6, 1970, which wasexecuted following Independent's most recent Boardcertification issued on August 12, 1970. This lastcertification, which Petitioner seeks to amend in thisproceeding, was based on a Board-conducted elec-tion held on May 27, 1970, in which Independentdefeated the Petitioner's International Union (the'The Intervenor appeared at the hearing claiming that it is NorthwestMetalWorkers Union,Independent,the organization originally certified2 In its brief on review,Petitioner also requested oral hearing before theBoardHowever,as the record and briefs in our opinion adequately setforth the issues and the positions of the parties,this request for oral hearingis denied3The record also indicates that Independent was certified on January 3,United Steelworkers of America, AFL-CIO, here-inafter referred to as the Steelworkers). Independenthad also defeated Steelworkers in prior elections.On March 3, 1971, a meeting of the Independent'smembers was held and pursuant to a motion aspecial committee of the Independent was authorizedto investigate the possibility of merging the Inde-pendent with Steelworkers. This committee conferredwith the Steelworkers shortly thereafter. Steelworkersrepresentatives also attended a meeting of Independ-ent'smembers on March 17, 1971, and informedIndependent'smembers of the expected benefitswhich would result from a merger. At this samemeeting but subsequent to the Steelworkers presenta-tion and departure, a motion was approved authoriz-ing the Independent's committee to hold furthermeetingswith Steelworkers and to develop a mergerproposal to be offered for ratification at a member-ship meeting of the Independent to be held on April7, 1971.After negotiations between Independent's commit-teeand Steelworkers representatives, amergerproposal was reduced to writing and, on April 1, acopy thereof was mailed to each of the Independent'smembers of record at the Employer's plant and inthe unit of Pend Oreille employees3 also representedby the Independent.4 Advertisements appeared in alocalnewspaper on April 5 and 6 remindingIndependent'smembers of the scheduled April 7note on the merger offer. Employees were handbilledat the Employer'sfacilitiesand notices of themeeting were placed on the plant bulletin boardssetting forth the date of the meeting and the subjectmatter to be voted on.On April 7, 1971, the merger proposal was voted onas scheduled by Employer's member-employees, atmeetings held in Kellogg, and by the Pend Oreilleemployee-members,atmeetingsheld at MetalineFalls.The results of the balloting of the Employer'semployee-members showed 414 in favor of themerger and 121 opposed. The Pend Oreille employ-ees rejected the proposal by a vote of 31 to 17.Adding the tallies of votes by employee-members inboth units, 583 cast ballots of which 431 approvedthe merger and 152 opposed.The merger was not immediately accomplished,however, because the Independent's attorney advisedthat the Independent's constitution should first beamended to provide authority for a merger. Aproposed constitutional amendment was thereafter1968, by the Board to represent a unit of employees of Pend Oreille Mine &Metals Company, apparently a different employer which is located atMetaline Falls,Washington,some 145 miles distant from the Employer'splant in Kellogg, Idaho The Independent has represented the Pend Oreilleemployees in accordancewithvarious collective-bargaining agreements andsupplements since that time.4The Independent sent out 1,187 copies of the proposal.197 NLRB No. 62 THE BUNKER HILL COMPANY335drawn up and read at meetings of the Independenton April 21 and 28. On April 30, copies of theproposed amendment were mailed to all membersalong with a notice of a meeting to be held on May 5,1971, at which the amendment would be voted on.On May 5, 1971, the amendment was carried by amajority of Independent's members voting at sepa-ratemeetings.Among the Employer's employee-members the tally was 179 in favor and 49 against;among Pend Oreille's employee-members the votewas 13 in favor and 3 against-the combined totalsbeing 192 for and 52 against.On May 7, 1971, Steelworkers designated theIndependent as Local 7854 (Petitioner herein) andthe Employer was advised of the name change on thesame date. On May 17, the Employer declined toaccept the name change until it had been approvedby the Board.With minor exceptions, the postmerger officers andstewards of the Petitioner are identical with thosewho had previously held these offices in theIndependent. These officers and stewards, who arealso employees of the Employer, have continued toadminister Independent's 3-year 1970 agreementwith the Employer.On May 20, 1971, the Petitioner filed the presentpetition seeking to substitute its name for that of theIndependent on the Independent's 1970 Boardcertification.On August 6, 1972, some of the Pend Oreilleemployee-members elected their own officers andtheir president, Batch, intervened at the hearing on5On July 8, 1971, the Regional Director issued a Decision and Order inwhich he dismissed Petitioner's petition to amend the Pend Oreillecertification on the ground that a majority of the Pend Oreille employee-members had voted against the merger with the Steelworkers SeePendOreilleMine & Metals Company,Case 19-AC-8, not publishedin puntedvolumes of Board Decisions and Orders No requestfor review was filedwith the Board in Case 19-AC-8the instant petition claiming that the Pend Oreillegroup is the Independent.5In his Decision herein, the Regional Directorgranted the petition and amended the Independent'scertification to reflect that Petitioner is the certifiedbargaining representative of the employees of theEmployer in the appropriate unit.We conclude, contrary to the Regional Director,that the amendment petition seeks to raise a questionconcerning representation which may only be re-solved on the basis of a Board-conducted election.In view of the Board election on May 27, 1970,which was held within the year preceding the petitionand involved a contest between the Independent andthe Steelworkers for the support of the employees inthe unit, the amendment is barred under the rule oftheBoard's decision inGulf Oil Corporation,109NLRB 861. Were we to grant the amendment inthese circumstanceswe would, for all practicalpurposes, be overturning the results of that Boardelection in which the very labor organization whichhas now chartered Petitioner was rejected by amajonty of. the Employer's employees in a secretballot. Such a decision would in our opinion subvertthe policies of the Act.6Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.6Gulf Oil Corporation, supra, Bedford Gear & Machine Products, Inc,150NLRB I CompareEmery Industries, Inc. (Dice Road),148 NLRB 51, andMinnesotaMining and Manufacturing Company,144 NLRB 419, in whichamendmentsto certificationwere granted in recognition of an independentunion's affiliationwith anotherunion, but whereinsuch other union had notpreviouslybeen defeatedby the independent ina Board-conducted election.